Detailed Action
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
 
2.	In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Claim Objections
3.	Claim 3 is objected to because of the following informalities: “wherein the SNCM of each SNN is configured receive” in line 1 on page 6 in the claim shall be read “… configured to receive …” or  “… configured receiving …”.  Appropriate correction is required.

Response to Arguments
4.	In Remarks, applicant presented the arguments for the amended claim limitations. However, the amended claim limitations are considered obvious by the rationales found in the newly cited prior art Hui as explained in the claim rejection section set forth below.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-8, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. Pub. No.: US 2013/0121335 A1 in view of Thubert et al. Pub. No.: US 2016/0021017 A1, and Purohit Pub. No.: US 2016/0219415 A1. 

Claim 1
Hui discloses a network (fig. 11-15), comprising: 
a mobile network node (MNN) (device 41 or 42 or 43 or 44 or 45 in fig. 11 with wirelessly connected device is a mobile network node); and 
a plurality of stationary network nodes (SNNs) (devices 11 or 12 or 13 or 21 or 32 or 33 or 34 in fig. 11 with wired connection are SNNs) that are configured to be intermediate nodes and direct parents of the MNN (consider device 12 which is a direct parent of device 22 & 23 in fig. 11-15), wherein the MNN and each of the SNNs includes a transceiver (210 in fig. 2 and par. 0029), and wherein the SNNs are configured to communicate with the MNN in a wireless network via a wireless network protocol (protocols cited in par. 0027 & 0041);

    PNG
    media_image1.png
    589
    771
    media_image1.png
    Greyscale

wherein the MNN is configured to:
receive a multicast address over the wireless network (multicast message 1140 in fig. 11 in view fig. 3 and par. 0096), the multicast address assigned to a predetermined network time slot (fig. 8 and par. 0071, the broadcast schedule may be established by a single root node and distributed to all other nodes, and thus, it reads on a predetermined network time slot), wherein the multicast address addresses the SNNs (par. 0097, a list of multicast addresses); and
receive downlink data (multicast message 1140 in fig. 11 is in down paths, i.e., downlink) from at least two of the SNNs (see flood in fig. 14; for instance, device 23 would receive multicast message 1140 from SNNs 11, 12 and 13) via predetermined network addresses (par. 0048, DAG discover message is transmitted from the root device in par. 0048; a typical message has to include at least sender or origin and receiver or destination) and time slots (see listening schedule fig. 7 in view of fig. 5 and see fig. 10).
Although Hui does not explicitly disclose: “wherein separate ones of the predetermined network addresses and time slots are assigned to different ones of the SNNs; and communicate uplink data to the SNNs using the received multicast address”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitations “wherein separate ones of the time slots are assigned to different ones of the SNNs”, initially, it’s important to note that what are involved in receiving and what the downlink data are. In fact, Hui discloses time slots (fig. 5) for scheduling broadcast slots and listing slots (fig. 10). The teaching of Hui would have been expected by one of ordinary skill in the art to perform equally well to the claim limitation. However, further evidence is provided herein. In particular, Thubert teaches slot frame for assigning slots to parent node and its child node (fig. 8) and similarly, it could be the same for device 32, 33 and 34 in fig. 7, i.e., different SNNs.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify dynamic multicast mode of Hui by providing distributed rescheduling of bounded flows in a time sensitive network as taught in Thubert. Such a modification would have scheduled time slots for a channel hopping to prevent transmission collisions in a wireless network so that the latency in the network is fixed or near-zero jitter as suggested in par. 0002-0003 & 0023 of Thubert.
	Secondly, to consider the claim limitation “wherein separate ones of the predetermined network addresses are assigned to different ones of the SNNs”, recall that Hui and Thubert discloses root node addresses or multicast addresses (par. 0097 of Hui). However, the prior art does not explicitly show that the network addresses are assigned to different ones of the SNNs. In particular, Purohit teaches multicast address assigned to child nodes (151-152, 161-162 in fig. 1; see par. 0049-0054) and multicast addresses (see Tables in fig. 3-4) as IP addresses and MAC addresses for router nodes (140, 150, 160 in fig. 1) and border router (110 in fig. 1).
	Lastly, to consider the obviousness of the claim limitation “communicate uplink data to the SNNs using the received multicast address”, recall that Hui in view of Thubert discloses communicating uplink data to the SNNs (fig. 9-10 of Thubert). In particular, Purohit teaches multicast address assigned to child nodes (151-152, 161-162 in fig. 1; see par. 0049-0054) and multicast addresses (see Tables in fig. 3-4) as IP addresses and MAC addresses for router nodes (140, 150, 160 in fig. 1) and border router (110 in fig. 1). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitation to perform equally well with the combined prior art Hui in view of Thubert and Purohit.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify scheduler for power-efficient time slotted protocol of Raghu in view of Thubert by providing multicast packet delivery as taught in Purohit to obtain the claimed invention as specified in the claim. Such a modification would have provided a wireless network multicast address to multicast packet delivery so that a packet could be effectively forwarded to enable eventual delivery of the packet to the destination nodes as suggested in par. 0006 of Purohit.

Claim 2
Hui, in view of Thubert, and Purohit, discloses the network of claim 1,  wherein each of the SNNs include a stationary node communications manager (SNCM) (Hui, Root in fig. 11-15; Thubert, FAR-1 and FAR-2 in fig. 4) to receive the separate predetermined network address and time slot assigned for each SNN to communicate the downlink data to the MNN (Thubert, fig. 5-8 for slot assignment for parent and child; Purohit, fig. 3-4; accordingly, one of ordinary skill in the art would have expected the combined prior art would have rendered the claim obvious).

Claim 3
Hui, in view of Thubert, and Purohit, discloses the network of claim 2, further comprising a coordinator node (Hui, Root in fig. 11-15; Thubert, FAR 1-2 in fig. 1 & 4) that assigns each of the SNCMs the separate predetermined network address (Thubert, Chunk A-H 606 in fig. 6 in view of destination prefix 326, instance ID 324 and DODAG ID 325 in fig. 3; see fig. 7-8 and par. 0069; Purohit, fig. 3-4) and time slot to communicate the downlink data from each SNN to the MNN (Thubert, see fig. 6 & 8 and par. 0073 & 0095), wherein the SNCM of each SNN receives coordination data from the coordinator node indicating a communications order in which each SNN is to send an acknowledgment to a data packet received from the MNN (Thubert, DOA sequence used in ACKs in par. 0054 and see sequence 322 in fig. 3; destination prefix 326 in fig. 3; and ACK frame in par. 0061; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 4
Hui, in view of Thubert, and Purohit, discloses the network of claim 3, wherein the coordination data to the SNCM specifies that each SNN is to transmit the acknowledgement in response to the data packet received from the MNN regardless of the indicated communications order (Thubert, sending ACK frame for successful reception in par. 0061 would meet the claim condition or at least suggests the claim limitation, and hence, the combined prior art reads on the claim).

Claim 5
Hui, in view of Thubert, and Purohit, discloses the network of claim 3, wherein the coordinator node (Hui, root in fig. 11-15; FAR-1 or FAR-2 in fig. 7 of Thubert) assigns each of the SNCMs the separate predetermined network address and time slot to communicate the downlink data from each SNN when the SNNs are communicating on the wireless network but before the MNN has joined the wireless network (Thubert, new parents in par. 0075, and time slot newly allocated in par. 0082; a new node in par. 0085 and fig. 13 and see fig. 15 and par. 0096; as Thubert’s fig. 3 and in par. 0054 could assigning the node a rank value 323, an instance ID 324, a DODAG ID 325; Purohit, fig. 2-3 for multicast address;  accordingly, these above teaching render the claim limitation obvious as the prior art has structure and fundamental to perform the function should the claim condition “before” occur; see MPEP 2111.04, II Contingent Limitations; see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 6
Hui, in view of Thubert, and Purohit, discloses the network of claim 3, wherein the coordinator node assigns each of the SNCMs the separate predetermined network address and time slot to communicate the downlink data from each SNN to the MNN in response to the MNN joining the wireless network (Thubert, new parents in par. 0075, and time slot newly allocated in par. 0082; a new node in par. 0085 and fig. 13 and see fig. 15 and par. 0096; as Thubert’s fig. 3 and in par. 0054 could assigning the node a rank value 323, an instance ID 324, a DODAG ID 325; Purohit, multicast address in fig. 2-3; accordingly, these teaching render the claim limitation obvious as the prior art has structure and fundamental to perform the function should the claim condition “in response to joining” occur; see MPEP 2111.04, II Contingent Limitations; see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 7
Hui, in view of Thubert, and Purohit, discloses the network of claim 2, wherein the MNN is a leaf node (Thubert, Leaf node in par. 0049, 0051 and see fig. 9-12 and 14; and hence, the combined prior art renders the claim obvious).


Claim 8
Hui, in view of Thubert, and Purohit, discloses the network of claim 2, wherein the separate predetermined network address and time slot to communicate the downlink data from the given SNN is transmitted during dedicated timeslots of a network frame for communicating on the wireless network (Thubert, new parents in par. 0075, and time slot newly allocated in par. 0082; a new node in par. 0085 and fig. 13 and see fig. 15 and par. 0096; Thubert, time slot allocation for parent and child in fig. 8 and see par. 0073; Purohit, multicast address in fig. 2-3; accordingly, one of ordinary skill in the art would have expected the claimed invention in the claim to perform equally well with the combined prior art and the rationale applied in the rejection of claim 1 could still be applicable).

Claim 12
Hui, in view of Thubert, and Purohit, discloses the network of claim 2, wherein the MNN and the plurality of SNNs communicate via a time slotted channel hopping (TSCH) protocol over the wireless network (Thubert, TSCH in par. 0053-0055 & 0068; 0072-0073, and thus, it meets the claim requirement).

Claim 13
Hui discloses a network (fig. 11-15), comprising:
	a mobile network node (MNN) (device 41 or 42 or 43 or 44 or 45 in fig. 11 with wirelessly connected device is a mobile network node); 
a plurality of stationary network nodes (SNNs) (devices 11 or 12 or 13 or 21 or 32 or 33 or 34 in fig. 11 with wired connection are SNNs) that are configured to be intermediate nodes and direct parents of the MNN (consider device 12 which is a direct parents of device 22 & 23 in fig. 11-15), wherein the MNN and each of the SNNs includes a transceiver (210 in fig. 2 and par. 0029) to communicate with the MNN, and wherein each of the SNNs includes a stationary node communications manager (SNCM) (routing process 244, DAG process 246 and multicast process 248 in fig. 2) to facilitate wireless communications (wireless protocols to exchanges data packets in par. 0029); and 
a coordination node (Root in fig. 11-15; PAN coordinator in par. 0071 and see fig. 8) to communicate to the MNN and the SNNs via the wireless network (Root in fig. 11-15 could communicate with other Roots via NMS 150), wherein the SNNs and the MNN are configured to communicate in a wireless network via a wireless network protocol (see links 105 between devices in fig. 11-15; see data packet communicates wirelessly as explained in par. 0029 and frequency hopping wireless network time frames as shown in fig. 5-8 and par. 0052) and wherein the coordination node is configured to assign each of the SNCMs a separate predetermined network address (fig. 3 and multicast addresses in par. 0097) and time slot (fig. 7-10) to communicate downlink data (multicast message 1140 in fig. 11) from each SNN to the MNN (frequency channel schedules may be assigned in par. 0056 and see fig. 5-10; par. 0071, the root node may be administratively assigned, PAN coordinator);
	wherein the MNN is configured to:
	receive a multicast address over the wireless network (multicast message 1140 in fig. 11 in view fig. 3 and par. 0096; a typical message has to include at least sender or origin and receiver or destination), the multicast address assigned to a predetermined network time slot (fig. 8 and par. 0071, the broadcast schedule may be established by a single root node and distributed to all other nodes, and thus, it reads on a predetermined network time slot), wherein the multicast address addresses the SNNs (par. 0097, a list of multicast addresses); and
	receive downlink data (1140 in fig. 11) from at least two of the plurality of SNNs via the separate predetermined time slot (see listening schedule fig. 7 in view of fig. 5 and see fig. 10) assigned to each of the at least two of the plurality of SNNs (see flood in fig. 14; for instance, device 23 would receive multicast message 1140 from SNNs 11, 12 and 13). 
	Although Hui does not explicitly disclose: “wherein the SNCM of each SNN is configured receive coordination data from the coordinator node indicating a communications order in which each SNN is to send an acknowledgment to a data packet received from the MNN; at least two of the plurality of SNNs via the separate predetermined network address and time slot assigned to each of the at least two of the plurality of SNNs; and communicate uplink data to the SNNs using the received multicast address”, the claim limitations are considered obvious.
	Firstly, to consider the obviousness of the claim limitation “wherein the SNCM of each SNN is configured receive coordination data from the coordinator node indicating a communications order in which each SNN is to send an acknowledgment to a data packet received from the MNN”, recall that Hui explains that the root node may schedule a broadcast slot (fig. 7-8) and distribute to all other nodes (par. 0071). If the teaching from Hui were compared to the claim limitations, Hui does not explicitly show that the other nodes would send the acknowledgement back to the root node for scheduling. In fact, the use of acknowledgement is conventional in pertinent arts or wireless communication systems. To advance the prosecution, the evidence is provided herein. In particular, Thubert teaches the time slotted aspect of the TSCH technology for replying with an acknowledgement ACK frame indicating successful reception (par. 0061).
	Secondly, to consider the obviousness of the claim limitation “at least two of the plurality of SNNs via the separate predetermined time slot assigned to each of the at least two of the plurality of SNNs”, once again, it’s important to note that what are involved in assigning the separate predetermined time slot. In fact, Hui explains the scheduled time slot for broadcasting and in fig. 8 and scheduling a listen mode in fig. 7 and both broadcasting slot and listen slot in fig. 10 (see par. 0071 also for root node which could schedule slots for child nodes). Accordingly, the teaching from Hui would have read on the claim limitation. However, to advance the prosecution, further evidence is provided herein. In particular, Thubert teaches slot frame for assigning slots to parent node and its child node (fig. 8) and similarly, it could be the same for device 32, 33 and 34 in fig. 7, i.e., different SNNs.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify dynamic multicast mode of Hui by providing distributed rescheduling of bounded flows in a time sensitive network as taught in Thubert. Such a modification would have scheduled time slots for a channel hopping to prevent transmission collisions in a wireless network so that the latency in the network is fixed or near-zero jitter as suggested in par. 0002-0003 & 0023 of Thubert.
	Thirdly, to consider the claim limitation “at least two of the plurality of SNNs via the separate predetermined network address assigned to each of the at least two of the plurality of SNNs”, recall that Hui and Thubert discloses root node addresses or multicast addresses (par. 0097 of Hui). However, the prior art does not explicitly show that the network addresses are assigned to different ones of the SNNs. In particular, Purohit teaches multicast address assigned to child nodes (151-152, 161-162 in fig. 1; see par. 0049-0054) and multicast addresses (see Tables in fig. 3-4) as IP addresses and MAC addresses for router nodes (140, 150, 160 in fig. 1) and border router (110 in fig. 1).
	Lastly, to consider the obviousness of the claim limitation “communicate uplink data to the SNNs using the received multicast address”, recall that Hui in view of Thubert discloses communicating uplink data to the SNNs (fig. 9-10 of Thubert). In particular, Purohit teaches multicast address assigned to child nodes (151-152, 161-162 in fig. 1; see par. 0049-0054) and multicast addresses (see Tables in fig. 3-4) as IP addresses and MAC addresses for router nodes (140, 150, 160 in fig. 1) and border router (110 in fig. 1). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitation to perform equally well with the combined prior art Hui in view of Thubert and Purohit.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify scheduler for power-efficient time slotted protocol of Raghu in view of Thubert by providing multicast packet delivery as taught in Purohit to obtain the claimed invention as specified in the claim. Such a modification would have provided a wireless network multicast address to multicast packet delivery so that a packet could be effectively forwarded to enable eventual delivery of the packet to the destination nodes as suggested in par. 0006 of Purohit.

Claim 14-16
	Claims 14-16 are other network claims reciting the similar limitations of claims 5, 6 and 8. All of the limitations in claims 14-16 are found reciting the same scopes of the respective limitations of claims 5, 6 and 8. Accordingly, claims 14-16 can be considered obvious by the same rationales applied in the rejection of claims 5, 7 and 8 respectively set forth above.

Claim 17
Hui, in view of Thubert, and Purohit discloses the network of claim 13, wherein the separate predetermined network address and time slot to communicate the downlink data from the given SNN is transmitted during a shared timeslot of a network frame for communicating on the wireless network (Hui, each device may share their local unicast listening schedule with its neighbors in par. 0066; Thubert, TSCH concepts for configuration shared by all nodes in par. 0062; since claim does not specifically define what are required in sharing a timeslot of a network frame, one of ordinary skill in the art would have expected the claimed invention in the claim to perform equally well with the combined prior art; see MPEP 2143, KSR exemplary rationales F-G).



Claim 19
	Method claim 19 is a method claim corresponding to the network claim 13. All of the limitations are found reciting the same scopes of the respective limitations of claim 13. Accordingly, claim 19 can be considered obvious by the same rationales applied the rejection of claim 13 respectively set forth above.

Claim 20
Hui, in view of Thubert, and Purohit, discloses the method of claim 19, further comprising: 
communicating the downlink data during dedicated timeslots of a network frame (Hui, schedule for Root in fig. 7, schedule for broadcasting in fig. 8, and assigning for broadcasting and listening in fig. 10; Thubert, time slot allocation for parent and child in fig. 8 and see par. 0073; since claim does not specifically define what are involved in dedicating timeslots, the combined prior art would have rendered the claim limitation obvious; see MPEP 2143, KSR Exemplary Rationale F-G); or
communicating the downlink data during a shared timeslot of a network frame (Hui, each device may share their local unicast listening schedule with its neighbors in par. 0066; Thubert, TSCH concepts for configuration shared by all nodes in par. 0062).

8.	Claims 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. Pub. No.: US 2013/0121335 A1 in view of Thubert, Purohit and Shaffer Pub. No.: US 2011/0026500 A1. 

Claim 9
Although Hui, in view of Thubert, and Purohit, does not explicitly disclose: “the network of claim 1, wherein the SNNs are configured to disable forwarding of uplink packets received from the MNN if the uplink packets have been forwarded by another SNN”, claim 9 is considered obvious by the following rationales.
	Initially, it’s to note that claim does not specifically recite what are involved in detecting if the uplink packets have been forwarded, for instance, comparing packet received by its sequence number or field or bit indicating in the packet. In fact, Hui explains detecting if a device may receive the same multicast message multiple times by performing duplicate detection (par. 0105). Moreover, Thubert schedules childe nodes for reporting to parent node, i.e., uplink (see fig. 10, 13-14). Additionally, Purohit explains discarding the packet from broadcasting (fig. 2 and par. 0058-0061). At last, MPEP 2111.04, II Contingent Limitations explains that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. With reasonable interpretation, if the prior art show disabling to forward the packets would have rendered the claim obvious. And hence, with the above teaching pointed out from the prior art would have rendered the claim obvious. However, to advance the prosecution, further evidence is provided herein.
	In particular, Shaffer teaches discarding the packet from forwarding if duplicate packet is detected (par. 0024 and fig. 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify scheduler for power-efficient time slotted protocol of Raghu in view of Thubert and Purohit by providing low latency mesh network as taught in Shaffer to obtain the claimed invention as specified in the claim. Such a modification would have included mesh networks to communicate using low power transmitters so that the power requirement could be minimized as suggested in par. 0002 of Shaffer.

Claim 10
Although Hui, in view of Thubert, and Purohit, does not explicitly disclose: “the network of claim 2, wherein the SNNs are configured to disable forwarding of uplink packets received from the MNN if the uplink packets have been forwarded by another SNN”, claim 10 is considered obvious by the following rationales.
	Initially, it’s to note that claim does not specifically recite what are involved in detecting if the uplink packets have been forwarded, for instance, comparing packet received by its sequence number or field or bit indicating in the packet. In fact, Hui explains detecting if a device may receive the same multicast message multiple times by performing duplicate detection (par. 0105). Moreover, Thubert schedules childe nodes for reporting to parent node, i.e., uplink (see fig. 10, 13-14). Additionally, Purohit explains discarding the packet from broadcasting (fig. 2 and par. 0058-0061). At last, MPEP 2111.04, II Contingent Limitations explains that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. With reasonable interpretation, if the prior art show disabling to forward the packets would have rendered the claim obvious. And hence, with the above teaching pointed out from the prior art would have rendered the claim obvious. However, to advance the prosecution, further evidence is provided herein.
	In particular, Shaffer teaches discarding the packet from forwarding if duplicate packet is detected (par. 0024 and fig. 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify scheduler for power-efficient time slotted protocol of Raghu in view of Thubert and Purohit by providing low latency mesh network as taught in Shaffer to obtain the claimed invention as specified in the claim. Such a modification would have included mesh networks to communicate using low power transmitters so that the power requirement could be minimized as suggested in par. 0002 of Shaffer.

Claim 18
Although Hui, in view of Thubert, and Purohit, does not explicitly disclose: “the network of claim 13, wherein the SNNs disable forwarding of uplink packets received from the MNN if the uplink packets have already been forwarded by another SNN to facilitate network bandwidth”, claim 18 is considered obvious by the following rationales.
	Initially, it’s to note that claim does not specifically recite what are involved in detecting if the uplink packets have been forwarded, for instance, comparing packet received by its sequence number or field or bit indicating in the packet. In fact, Hui explains detecting if a device may receive the same multicast message multiple times by performing duplicate detection (par. 0105). Moreover, Thubert schedules childe nodes for reporting to parent node, i.e., uplink (see fig. 10, 13-14). Additionally, Purohit explains discarding the packet from broadcasting (fig. 2 and par. 0058-0061). At last, MPEP 2111.04, II Contingent Limitations explains that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. With reasonable interpretation, if the prior art show disabling to forward the packets would have rendered the claim obvious. And hence, with the above teaching pointed out from the prior art would have rendered the claim obvious. However, to advance the prosecution, further evidence is provided herein. In particular, Shaffer teaches discarding the packet from forwarding if duplicate packet is detected (par. 0024 and fig. 4-5).
	For the above reasons, claim is considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, see MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify scheduler for power-efficient time slotted protocol of Raghu in view of Thubert and Purohit by providing low latency mesh network as taught in Shaffer to obtain the claimed invention as specified in the claim. Such a modification would have included mesh networks to communicate using low power transmitters so that the power requirement could be minimized as suggested in par. 0002 of Shaffer.

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. Pub. No.: US 2013/0121335 A1 in view of Thubert, Purohit and Dai et al. Pub. No.: US 2009/0207954 A1. 

Claim 11
Although Hui, in view of Thubert, and Purohit, does not explicitly disclose: “the network of claim 2, wherein the MNN includes a time clock; and wherein the MNN adjusts its time clock by averaging an amount of time drift that the MNN is from each of the SNNs and adjusting the time clock according to the average drift”, claim 11 is considered obvious by the following rationales.
Initially, Hui explains the offset of the frequencies, i.e., offset by the timeslot (par. 0054, 0065 & 0073 and fig. 7, 9A-B). And, Thubert discuss a channel offset for each timeslot for TSCH (par. 0055-0058 and see fig. 5-6). What’s more, Thubert explains MAC protocol for detecting clock drift (par. 0049). In particular, Dai teaches a new node or a sync node of fig. 15 having its own internal clock or oscillator in par. 0041. Furthermore, Dai teaches adjusting the time clock of the sync node, i.e., MNN, based on a time drift of the received reference frame, as to the downlink data (drift dT correction in fig. 15), the time drift determined from time drifts in received references frames by the sync node from the two reference nodes, as to the SNNs (drift time 11526 would be corrected for sync node by using the first reference node, and the second reference node as explained in fig. 15 and par. 0108; see par. 0105-0106 and fig. 15 for drift times 1526 & 1528, distance Td in 1516 & 1518, and Times T1 in 1514 T1, T2 in 1520 & T3 in 1524). In conclusion, Dai teaches measuring for time from a node or sync node, and distances between two nodes to determine time drift in order to correct drifted time measured (see fig. 15). Indeed, although teaching of Dai shows a drift correction from a node, one of ordinary skill in the art would applied the same way to correct the drift from two nodes unless claim further recites what are involved or required to adjust the drift from two nodes [for instance, particular mathematic equation or a specific algorithm is required or involved, otherwise requirement of arithmetic or algorithm involves routine skills in the art].
	For the above reasons, claim limitations are considered obvious since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, see MPEP 2143, KSR Exemplary Rationale G.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify scheduler for power-efficient time slotted protocol of Raghu in view of Thubert and Purohit by providing Drift Time Correction as taught in Dai to obtain the claimed invention as specified in the claim. Such a modification would have calculated the time drift correction for nodes to remain synchronized in a wireless network so that overhead required for synchronized would be reduced and thus the network capacity and efficiency are reserved or increased as suggested in par. 0007 & 0009 of Dai.


Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAN HTUN/
Primary Examiner, AU 2643